Order entered December 15, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-19-01367-CR

                    DONALD NOLAN LEHMAN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 7
                            Dallas County, Texas
                    Trial Court Cause No. F18-76726-Y

                                     ORDER

      Before the Court is appellant’s November 24, 2020 final motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief, received on December 10, 2020, filed as of the date of this order.

2020. The State’s brief is due January 15, 2021.



                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE